DISSENTING OPINION. McFIE, J. I -am unable to agree to the conclusion of the majority of the court, that there was error in permitting the wife to testify in this case in as much she did not testify to confidential communications of her husband. If the witness was disqualified, it must be under the common law provision which made both husband and wife incompetent to testify for or against each other, except in eases of personal violence .of one toward the other. The common law has been in force in this Territory for many years, except in such respects as it has been supplanted by statutory enactments, or unsuitable to our conditions. . By the act of March 3rd, 1887, 24th Statutes at Large 645, Congress set aside the common law rule by de-. daring the wife a- competent witness to prove her marriage in cases of “bigamy, polygamy or unlawful cohabitation.” These terms have been defined in several cases, a rd the meaning given them is not broad enough to include adultery. It may be said, that this Act of Congress does not remove the common law disabilities of the wife in adultery cases; but, admitting such to be the case, the legislature is not thereby prohibited from enacting such legislation will set aside the common law disabilities of husbands and wives at its pleasure, as tlie legislature of a territory may enact laws upon all rightful subjects of legislation not prohibited by the constitution or laws of the United States. That the enactment of such laws is a rightful subject of legislation, will be admitted without citation of authorities. Bassett v. United States, 137 U. S. 496. Counsel for the United States contend that the legislature of New Mexico has set aside the common law in this respect, by enacting laws removing the common law disqualifications of husband and wife as witness for or against the other. At common law, as has been stated, both spouses were incompetent to testify for or against each other, with certain exceptions. In 1889, the legislature enacted a law, permitting the wife to testify for, but not against her husband; thus removing one of the common law disabilities of the wife. In 1897, the legislature enacted another law upon this subject, as follows: “Be it enacted by the legislative assembly of the Territory of New Mexico. Section 1. Hereafter in the courts, of this territory no person offered as a witness shall be disqualified to give evidence on account of any disqualification known to the common law, but all such common law disqualifications-may be shown for the purpose of affecting the credibility of any such witness and for no other purpose. Provided, however, that the presiding judge, in his discretion, may refuse to permit a child of tender years to-be sworn, if, in the opinion of the jpdge, such child has not sufficient mental capacity to understand the nature and obligation of an oath. Sec. 2. This act shall take effect from and after its passage ■ and all laws and parts of laws in conflict herewith are hereby repealed.” Laws of N. M. 1897, pp. 45-46; Sec. 3016, C. L. N. M. 1897. This law was re-enacted in 1901, but with a different proviso but the language of the first section down to the proviso, is the same, and the proviso has no application to-this case. In declaring, as this law does, that hereafter in the courts of this territory, no person offered as a witness-shall be disqualified to give evidence on account of any disqualification known to the common law, the evident intention of the legislature was to completely set aside and supplant the common law in regard to the disqualifications of husbands and wives, and by the repealing clause, to repeal the act of 1889, which enacted into statute law, one of the disqualifications of the common law, theye being a direct conflict. It is suggested by counsel for the defendant, that this act does not apply to criminal prosecutions, but only to civil cases. It is true, that the compilers of the laws in 1897, compiled the first section of this act as section 3'016 of Chapter 14, Compiled Laws, a chapter largely applicable to civil cases, but this circumstance does not change the terms of this act, which contains no such limitation nor was it enacted at the same time, nor by the same legislature which originally enacted the ‘Other sections of Chapter 14. The act of 1897, by its terms, is applicable to witnesses in all the courts of this territory, and there is absolutely no limitation as to the cause in which they appear, as in the other sections of Chapter 14, C. L. By other provisions of our laws, disqualifications on account of interest, conviction of crime, etc., have been swept away, showing a tendency upon the part of our legislature to remove these common law disqualifications, except in so far as they may go to the credibility of the witness. Counsel for the defendant refer us to the case of Bas-sett v. United States, 137 U. S. 496, as supporting their contention that Mrs. Meyers was not a competent witness, and the court below erred in permitting her to testify over the objections of the defendant. It is argued that because there is an act of congress modifying the rules of the common law in United States cases, that those disqualifications exist and apply to this ease, notwithstanding the act of the legislature removing them. It will be observed that the case of Bassett v. United States, supra, is a criminal ease, and involved adultery committed in Utah prior to its admission as a State. It is apparent from a reading of tlie ease, that the Supreme Court of the United States recognized the power of the territorial legislature of Utah to change the common law rule as to the disqualification of witnesses, hut the court holds -that the statute of Utah did not do so. The court therefore, holds, the wife incompetent to testify as a witness as .to admissions for her husband made during coverture, Doth a-t common law and under the Utah statute. Our statute above referred to, in specific terms changes the rules of the common law upon this subject, and this court, and also the Supreme Court of the United States recognize this power to exist in Territorial Legislature. In-our opinion the Territorial Law applies equally to civil and criminal cases and all of the courts. There is an evident disposition on the part of the law makers to draw the line upon confidential communications between husband and wife and this is proper and ought to be privileged, but the enforcement of the criminal law. is or the utmost importance, and to carry the matter of privilege to the extent of rendering a wife incompétent to testify, for instance, to a murder committed in her presence, by her husband, would, in a case where she was the sole witness, amount to a defeat of justice, that the legislature sought to avoid in the enactment of the statute in question.